Citation Nr: 0019101	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the loss of 
sensation in the legs, on either a direct basis or as a 
manifestation of chronic disability due to an undiagnosed 
illness.

2.  Entitlement to service connection for a rash in the groin 
area, on either a direct basis or as a manifestation of 
chronic disability due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, on 
either a direct basis or as manifestations of chronic 
disability due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee 
disorder, on either a direct basis or as a manifestation of 
chronic disability due to an undiagnosed illness.

5.  Entitlement to initial evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active service from March 1988 to November 
1991, including service in the Persian Gulf War.  The veteran 
had additional reserve service in the National Guard from 
December 1991 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and March 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In the March 1994 rating 
decision, the RO denied service connection for headaches, 
nosebleeds, low back pain, and a bilateral knee disorder.  In 
the March 1995 rating decision, the RO denied service 
connection for a rash in the groin area, residuals of heat 
stroke and for loss of sensation in the legs; the RO also 
granted service connection for PTSD, and assigned a 10 
percent evaluation, effective August 8, 1994.  The veteran 
timely perfected an appeal of each decision.  

In November 1996, the Board remanded the claim for a higher 
evaluation for PTSD.  However, the Board then denied as not 
well grounded the veteran's claims for service connection for 
headaches, nosebleeds, low back pain, a bilateral knee 
disorder, a rash in the groin area, residuals of heat stroke, 
and loss of sensation in the legs.  The veteran appealed the 
denial of his service connection claims to the United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims) (Court).  

In a Memorandum Decision, dated in September 1998, the Court 
vacated that portion of the Board's November 1996 decision 
that denied the veteran's claims for service connection for 
loss of sensation in the legs, a rash in the groin area, 
headaches, low back pain and a bilateral knee disorder, and 
remanded the case for additional proceedings.  The Court 
indicated that 38 C.F.R. § 3.317 should be addressed in 
reference to the veteran's service connection claims (and, in 
accordance with that direction, the Board has now 
recharacterized the pertinent service connection claims as 
indicated on the title page of this decision).  The Court 
dismissed the claims for service connection for nosebleeds 
and for residuals of heat stroke.  

In March 1999, the Board remanded to the RO all the service 
connection claims that had been impacted by the Court's 
Memorandum Decision.  Also in March 1999, the RO granted a 
greater initial evaluation of 30 percent for the veteran's 
service connected PTSD, effective August 8, 1994 (the date of 
the grant of service connection); however, the veteran has 
continued his appeal as to that issue.  In December 1999, the 
RO granted the veteran's claim for service connection for low 
back pain; hence, that issue is no longer before the Board.  
However, as the RO continued the denial of the remaining 
claims, those matters have been returned to the Board for 
further consideration.

While the RO (and the Board) previously characterized the 
claim for a higher evaluation for PTSD as one for an 
increased rating, because the claim involves dissatisfaction 
with the initial evaluation assigned following a grant of 
service connection, the Board has recharacterized that issue 
in light of distinction recently noted by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999). 


REMAND

Turning first to the multiple pending claims of service 
connection, the Board notes that much of the development 
requested in the prior March 1999 remand remains incomplete 
at this point in time.  As recently noted by the Court, a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In its Memorandum Decision, the Court found that the claim 
for a bilateral knee disorder well grounded in light of a 
February 1994 letter from E. Benson, D.C., that included a 
diagnosis of bilateral chondromalacia patella related to 
traumatic injury.  In March 1999, the Board remanded the 
claim to have the veteran undergo further examination to 
obtain medical opinion as to whether any current bilateral 
knee disorder is related to complaints or treatment noted in 
service.  Upon review of the veteran's claims file, however, 
the Board finds that no such opinion has been rendered.  On 
examination of the veteran in November 1999, a VA physician 
noted signs of inflammation of both knees; however, as an X-
ray study of the knees was normal, the examiner diagnosed 
normal bilateral knee joints and did not further address 
inflammation.  Because the veteran is claiming service 
connection for a bilateral knee disorder on either a direct 
basis or as a manifestation of undiagnosed illness, however, 
the Board finds that providing the requested opinion as to 
etiology should have included addressing whether the 
inflammation found on examination is considered, itself, 
either a chronic disability with origins in service, or a 
manifestation of chronic disability due to undiagnosed 
illness. 

Additionally, the Board finds that the requested medical 
opinions as to the remaining service connection claims also 
were not provided.  Specifically, following review of the 
veteran's claims file, the VA examiners were to state whether 
it was at least as likely as not that the symptoms currently 
claimed by the veteran are manifestations of any claimed 
disorder; and, if not, whether the symptoms constitute 
manifestations of chronic disability due to an undiagnosed 
illness.  However, the VA examiners did not provide the 
requested opinions. 

Under these circumstances, and in accordance with the Court's 
decision in Stegall, the veteran must undergo further 
evaluation to obtain the medical opinions needed to properly 
adjudicate each of the veteran's alternate claims for service 
connection on the basis of chronic disability due to an 
undiagnosed illness.  The prior remand directed that such 
examinations were to be conducted in accordance with VBA All-
Stations Letter 98-17 (February 26, 1998); the Board notes, 
however, that those directives have since been rescinded, 
effective December 31, 1998.  The current guidelines for Gulf 
War disability examinations are set forth in Under Secretary 
for Health's Information Letter, dated April 28, 1998 (IL 10-
98-010).  These new guidelines are essentially the same as 
the old guidelines and do not represent any substantive 
change.  The RO must ensure that the examinations and 
opinions obtained conform precisely to the guidelines before 
re-adjudicating the claims for service connection.  

The Board also finds that, in view of legal precedent issued 
after the Board's prior remand, further development and 
adjudication as to all of the issues on appeal also is 
required.

Although not specifically noted in the prior remand, the 
Board now notes that the veteran had reserve service in the 
National Guard in addition to his active duty service.  On 
review of the claims file, his active duty service medical 
records appear to be of record.  However, there are no 
service medical records from his period of service in the 
National Guard within the claims file.  Given the nature of 
the veteran's claims and his contentions of multiple chronic 
disorders, any service medical records from these periods of 
reserve service may be important in addressing the 
chronicity, as well as etiology, of any currently claimed or 
diagnosed disorders.  Accordingly, after obtaining additional 
information from the veteran, the RO should verify the 
specific dates of the veteran's service with the National 
Guard and all service medical records from any such reserve 
service should also be obtained and reviewed.  The Board also 
notes that recent case law has stressed the importance of 
obtaining all available service medical records and such case 
law was not available at the time of the Board's prior 
reviews of this claims folder.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  See also Tetro v. West, No. 97-1192  
(U.S. Vet. App. Apr. 4, 2000).

Following receipt of the additional evidence requested on 
remand, the RO should adudicate each claim for service 
connection, both on a direct basis and as due to chronic 
disability due undiagnosed illness, to include consideration 
of whether each aspect of the claim is well grounded pursuant 
to the pertinent governing legal authority.  In this regard, 
the Board notes that a well-grounded claim for service 
connection, on a direct basis requires competent evidence 
(lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In a recent precedent opinion (issued after the 
Board's prior remand) the General Counsel of VA prescribed 
that a well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).   

Further, as regards the claim for a higher evaluation for 
PTSD, the Board notes that the RO appropriately considered 
the veteran's claim for a higher evaluation for PTSD under 
both the former and the revised applicable rating criteria 
(pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991)).  However, in view of the Fenderson decision, the RO 
must consider whether "staged rating" for that condition is 
appropriate.  As prescribed in Fenderson, this will require 
an assessment of the level of disability from the date of 
initial application for service connection and determination 
of whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim.  12 Vet. App. at 126.

As a final matter, the Board notes that it does not appear 
that the veteran and his representative were apprised of the 
RO's re-certification of the appeal (and, hence, transfer of 
the claims file back) to the Board.  On remand, the RO should 
ensure that sufficient notice is provided so that the veteran 
is accorded the appropriate opportunity to present additional 
evidence and argument in support of his claims.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (essentially 
prescribing that, following a remand, the appellant is 
entitled to a 90-day period, under the parameters set forth 
in 38 C.F.R. §§ 19.37 and 20.1304, for submission of 
additional evidence and argument, or to request a hearing).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he clarify his specific 
dates of active service and reserve 
service, to include any periods of 
service with the National Guard.  The 
veteran should identify his 
organizational units for any periods of 
reserve service.  After the RO has 
obtained the veteran's response, the RO 
should take appropriate action to verify 
all of the veteran's periods of active 
duty, inactive (reserve) duty, or active 
duty training.  The RO should also 
attempt to obtain all service medical 
records for all such periods of service.  
Any available additional service medical 
records for such verified periods of 
active duty, inactive duty, or active 
duty training should be obtained.  In 
order to accomplish this objective, the 
RO should contact all necessary 
custodians of these records, to include 
the National Personnel Records Center, 
the U.S. Army Reserve Personnel Center; 
any reserve units identified by the 
veteran, and the State Adjutant General 
for records pertaining to any State 
National Guard organization with which 
the veteran served.  If any period of 
claimed service cannot be verified, or if 
service medical records for any period of 
service prove to be unavailable, this 
should be clearly documented in the 
claims file.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
the veteran has received for his claimed 
loss of sensation in the legs, rash in 
the groin area (to include symptoms of 
the skin), headaches, and bilateral knee 
disorder (to include joint pain and 
inflammation), as well as his service 
connected PTSD.  All records so received 
should be associated with the claims 
folder.

3.  After all available evidence 
requested in paragraphs 1 and 2 have been 
associated with the claims file, the 
veteran should thereafter be afforded VA 
examinations by a dermatologist, a 
neurologist, and an orthopedic 
specialist.   

a.  General instructions for each 
examiner:  The entire claims folder, 
to include a complete copy of this 
REMAND, must be made available to, 
and be reviewed by, each physician 
designated to examine the veteran.  
All tests and studies deemed 
necessary should be accomplished, 
and all clinical findings should be 
reported in detail.  

Each examiner should provide the 
appropriate answers/findings in 
response to each question or 
instruction posed for his/her 
particular examination.  The 
answers/findings should be proceeded 
by the Roman numeral corresponding 
to the Roman numeral of the question 
or instruction.  No 
instruction/question should be left 
unanswered.  All findings, opinions, 
and bases therefor should be set 
forth in detail, and should be 
supported by reference to pertinent 
evidence.  If the examining 
physician finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and provide an explanation.  
If any additional specialist 
examinations are deemed necessary to 
answer the questions posed, they 
should be ordered, and the findings 
obtained therefrom should be 
furnished to the originating 
physician for consideration of, and 
incorporation into, his/her final 
report.

b.  Special instructions for the 
dermatologist:  

I.  The dermatologist should 
note and detail all reported 
skin symptoms, to include of 
the groin area.  The 
dermatologist should provide 
details about the onset, 
frequency, duration, and 
severity of all complaints 
relating to these symptoms and 
indicate what precipitates and 
what relieves them.  

II.  The dermatologist should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from skin symptoms, to include 
of the groin area. 

III.  The dermatologist should 
specifically determine if the 
veteran's skin symptoms, to 
include of the groin area, are 
attributable to a known 
diagnostic entity.  Diagnosed 
conditions will be handled as 
standard claims for service 
connection.  If the symptoms 
and abnormal physical findings 
cannot be attributed to a known 
clinical diagnosis and thus 
represent an undiagnosed 
illness, the examiner should 
offer an opinion as to 
approximate date of onset of 
such illness.  If no disorder 
is diagnosed, the dermatologist 
must explain why he/she is 
unable to ascribe a diagnosis 
to the veteran's skin symptoms, 
to include of the groin area.

c.  Special instructions for the 
neurologist:  

I.  The neurologist should note 
and detail all reported 
neurological symptoms, to 
include headaches, and also 
loss of sensation of the legs.  
The neurologist should provide 
details about the onset, 
frequency, duration, and 
severity of all complaints 
relating to these symptoms and 
indicate what precipitates and 
what relieves them.  

II.  The neurologist should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from headaches, and loss of 
sensation of the legs. 

III.  The neurologist should 
specifically determine if the 
veteran's claimed symptoms of 
headaches and loss of sensation 
of the legs, are attributable 
to a known diagnostic entity.  
Diagnosed conditions will be 
handled as standard claims for 
service connection.  If the 
symptoms and abnormal physical 
findings cannot be attributed 
to a known clinical diagnosis 
and thus represent an 
undiagnosed illness, the 
examiner should offer an 
opinion about the approximate 
date of onset of such illness.  
If no disorder is diagnosed, 
the neurologist must explain 
why he/she is unable to ascribe 
a diagnosis to the veteran's 
claimed neurologic symptoms of 
headaches and loss of sensation 
of the legs.

d.  Special instructions for the 
orthopedist:  

I.  The orthopedist should note 
and detail all reported 
symptoms of the veteran's 
joints, to include bilateral 
knee pain and inflammation.  
The orthopedist should provide 
details about the onset, 
frequency, duration, and 
severity of all complaints 
relating to these symptoms and 
indicate what precipitates and 
what relieves them.  

II.  The orthopedist should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from joint symptoms, to include 
bilateral knee pain and 
inflammation.

III.  The orthopedist should 
specifically determine if the 
veteran's joint symptoms, to 
include bilateral knee pain and 
inflammation, are attributable 
to a known diagnostic entity.  
Diagnosed conditions will be 
handled as standard claims for 
service connection.  If the 
symptoms and abnormal physical 
findings can be attributed to a 
known clinical diagnosis, the 
examiner should state whether 
it is at least as likely as not 
that the veteran's symptoms 
experienced during service were 
manifestations of the diagnosed 
disorder.  If the symptoms and 
abnormal physical findings 
cannot be attributed to a known 
clinical diagnosis and thus 
represent an undiagnosed 
illness, the examiner should 
offer an opinion as to the 
approximate date of onset of 
such illness.  If no disorder 
is diagnosed, the orthopedist 
must explain why he/she is 
unable to ascribe a diagnosis 
to the veteran's joint 
symptoms, to include bilateral 
knee pain and inflammation.

4.  Upon receipt, the RO should review 
each of the examination reports to ensure 
each is adequate for rating purposes.  
The RO should apply the guidelines for 
disability examinations in Gulf War 
Veterans as issued in the Under Secretary 
for Health's Information Letter, dated 
April 28, 1998 (IL 10-98-010).  If any 
examination is inadequate for any reason, 
the RO should return that examination 
report to the examining physician and 
request that all questions be answered.

5.  The RO should carefully review the 
claims file to ensure that all 
development requested above has been 
completed.  Any additional development 
warranted by the record should be 
undertaken.  Afterwards, the RO should 
again review the entire record in 
consideration of all the veteran's claims 
on appeal.  

a.  As to each claim for service 
connection, the RO should adjudicate 
the claim on both a direct basis, 
and as a claim for manifestations of 
chronic disability due to an 
undiagnosed illness.  In so doing, 
the RO should consider the pertinent 
legal authority establishing the 
criteria for a well-grounded claim 
for direct service connection, and 
well as that governing claims based 
on Persian Gulf War service, as 
cited to herein.

b.  As to the claim for a higher 
initial evaluation for PTSD, the RO 
should again consider the evaluation 
of the veteran's PTSD disorder under 
both the former and revised rating 
criteria (as applicable, and in 
accordance with the Karnas decision, 
cited to above), to include 
consideration of whether a higher 
evaluation is warranted for any 
stage since the effective date of 
the grant of service connection, 
pursuant to the Fenderson decision, 
cited to above.

6.  If any determination remains adverse 
to the veteran, the RO should furnish him 
and his attorney an appropriate 
supplemental statement of the case, and 
afford them the appropriate opportunity 
to respond thereto before the claims file 
is transferred back to the Board.  

7.  The RO must provide the veteran and 
his attorney with notification of the re-
certification of the appeal (and, hence, 
transfer of the claims file back) to the 
Board.  

The purpose of this REMAND is to comply with a decision of 
the Court, to afford due process, and to accomplish necessary 
additional development and adjudication.  It is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


